Exhibit 10.1

FORM OF

NORTH AMERICAN FINANCIAL HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS OPTION AGREEMENT (this “Agreement”), dated as of May     , 2013 (the “Grant
Date”), is made by and between Capital Bank Financial Corp. (formerly North
American Financial Holdings, Inc.), a Delaware corporation (the “Company”), and
                     (“Participant”).

WHEREAS, the Company has adopted the North American Financial Holdings, Inc.
2010 Equity Incentive Plan (the “Plan”), pursuant to which nonqualified stock
options may be granted to purchase shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”); and

WHEREAS, the Committee determined that it is in the best interests of the
Company and its shareholders to grant Participant non qualified stock options on
the terms and subject to the conditions set forth in this Agreement and the
Plan.

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Option.

(a) Grant. The Company hereby grants to Participant a nonqualified stock option
(the “Option” and any portion thereof, the “Options”) to purchase
                 shares of Common Stock (such shares of Common Stock, the
“Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.

2. Option; Option Price.

(a) Option Price. The option price, being the price at which Participant shall
be entitled to purchase the Shares upon the exercise of all or any of the
Options, shall be                  per Share (the “Option Price”).

(b) Payment of the Option Price. The Option may be exercised only by written
notice, substantially in the form provided by the Company, delivered in person
or by mail in accordance with Section 10(c) hereof and accompanied by payment of
the Option Price. The Option Price shall be payable in cash, or, to the extent
permitted by the Committee, by any of the other methods permitted under
Section 7(b) of the Plan.



--------------------------------------------------------------------------------

3. Vesting. Except as may otherwise be provided herein, the Option shall vest
and become exercisable (any Options that shall have become vested and become
exercisable pursuant to this Section 3, the “Vested Options”) according to the
following provisions, subject to Participant’s continued employment with the
Company as of any such date:

(a) General Vesting. (i) One-half of the Options shall become Vested Options on
the first anniversary of the Grant Date, and (ii) the remaining one-half of the
Options shall become Vested Options on the second anniversary of the Grant Date.

(b) Termination of Service. Except as provided in any individual employment or
severance agreement between Participant and the Company, in the event that
Participant incurs a Termination of Service, unvested Options shall be forfeited
by Participant without consideration.

4. Termination.

(a) The Option shall automatically terminate and shall become null and void, be
unexercisable and be of no further force and effect upon the earliest of:

(i) the tenth anniversary of the Grant Date;

(ii) the first anniversary following Participant’s Termination of Service, in
the case of a Termination of Service due to death or Disability;

(iii) the 180th day following Participant’s Termination of Service without Cause
or for Good Reason; and

(iv) the day of Participant’s Termination of Service in the case of a
Termination of Service for Cause or without Good Reason.

(b) Notwithstanding the provisions of Section 4(a) to the contrary, in the event
of Participant’s Termination of Service for any reason (other than due to a
Termination of Service for Cause) during the two-year period following a Change
in Control, the Option shall remain outstanding and exercisable until the
earlier of (i) the tenth anniversary of the Grant Date and (ii) the fifth
anniversary of such Termination of Service.

(c) Except as otherwise provided in the Plan and Section 3(b) of this Agreement,
upon a Termination of Service for any reason, any unvested Options shall
immediately terminate and be forfeited on the date the Termination of Service
occurs.

5. Compliance with Legal Requirements. The grant and exercise of the Option, and
any other obligations of the Company under this Agreement shall be subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Shares as the Committee may consider appropriate and may

 

-2-



--------------------------------------------------------------------------------

require Participant to make such representations and furnish such information as
it may consider appropriate in connection with the issuance or delivery of the
Shares in compliance with applicable laws, rules and regulations.

6. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, its Subsidiary or Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. The
Option and any Shares received upon exercise thereof shall be subject to the
restrictions set forth in the Plan and this Agreement.

7. Adjustment. In the event of any event described in Section 13 of the Plan
occurring after the Grant Date, the adjustment provisions as provided for under
Section 13 of the Plan shall apply to the Option.

8. Change in Control. In the event of a Change in Control of the Company
occurring after the Grant Date, the provisions set forth in Section 14 of the
Plan shall apply to the Option.

9. Tax Withholding. As a condition to exercising the Option, in whole or in
part, Participant will pay to the Company, or, pursuant to Section 12(d) of the
Plan, make provisions satisfactory to the Company for payment of, any federal,
state or local tax laws in respect of the exercise or the transfer of the
Shares. Participant may elect to have any withholding obligation satisfied by
surrendering to the Company a portion of the Shares that is issued or
transferred to Participant upon the exercise of any Options (but only to the
extent of the minimum withholding required by law) and the Shares so surrendered
by Participant shall be credited against any such withholding obligation at the
Fair Market Value of such Shares on the date of such surrender (and the amount
equal to the Fair Market Value of such Shares shall be remitted to the
appropriate tax authorities).

10. Miscellaneous.

(a) Confidentiality of this Agreement. Participant agrees to keep confidential
the terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.

(b) Waiver and Amendment. The Committee may waive any conditions or rights
under, or amend any terms of, this Agreement and the Option granted thereunder;
provided that any such waiver or amendment that would impair the rights of any
Participant or any holder or beneficiary of any Option theretofore granted shall
not to that extent be effective without the consent of Participant. No waiver of
any right hereunder by any party shall operate as a waiver of any other right,
or as a waiver of the same right with respect to any

 

-3-



--------------------------------------------------------------------------------

subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.

(c) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to the Company:

Capital Bank Financial Corp.

121 Alhambra Plaza, Suite 1601

Coral Gables, Florida 33134

Facsimile: (704) 554-6909

Attention: Christopher G. Marshall

if to Participant: at the address last on the records of the Company

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(e) No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which is
hereby expressly reserved, to remove, terminate or discharge Participant at any
time for any reason whatsoever.

(f) Beneficiary. Participant may file with the Company a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.

(g) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of Participant and
the beneficiaries, executors, administrators, heirs and successors of
Participant.

 

-4-



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto. Notwithstanding anything to the contrary in
any employment agreement between the Participant and the Company (the
“Employment Agreement”), Participant acknowledges and agrees that the terms of
the Option shall be governed by this Agreement, rather than the relevant
provisions of the Employment Agreement and, in the event of a conflict between
the Employment Agreement and this Agreement, this Agreement shall control. If
requested by the Company, Participant agrees that he shall enter into any such
amendments to the Employment Agreement as may be necessary to reflect and
effectuate the foregoing.

(i) Bound by the Plan. By signing this Agreement, Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(j) Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction and
shall not constitute a part of this Agreement.

(l) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Remainder of page intentionally left blank; signature page to follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

CAPITAL BANK FINANCIAL CORP.

 

By:   R. Eugene Taylor Title:   Chief Executive Officer PARTICIPANT

 

[Signature Page to Nonqualified Stock Option Agreement]